Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 08/27/2021 for Application No. 16/242,224.  By the amendment, claims 1-20 are pending with claims 1, 3, 8, 9, 13, 16 and 17 being amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations - -wherein the threshold is 1000C to 135°C- - in claims 2, 9 and 17 must be shown or the feature(s) canceled from the claim(s).  It is noted that the sample results shown in Figures 4 to 6B only provide the kinematic/dynamic viscosity from 400C to 800C. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Warnings
Applicant is advised that should claim 3 be found allowable, claims 13 and 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are considered hybrid claims. See MPEP §2173.05(p) II. In particular, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101. For example, the limtations "an automotive axle comprising: a housing including gears…a rear wheel axle…including a planetary gear” in claims 1 and 4-6; the limitations “a vehicular gear system comprising a housing including a plurality of gears and includes rear wheel axle" in claims 8 and “an automotive non-pressurized system comprising a wet bath lubricating a plurality of driveline devices, a differential and plurality of gears" in claims 16, 18 and 19.  In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by applicant(s) to claim a product claim. 
However, these claims further recite the limitations "a bath lubricating the gears, the bath including gear oil and 0.1 to 5 weight % secondary alcohol ethoxylate based on total weight of the bath…at temperatures less than the threshold, the bath has reduced viscosity v1 compared to viscosity v2 of an otherwise same bath devoid of the secondary alcohol ethoxylate…the trapped air bubbles aerate the bath at temperatures less than the threshold and dissipate at temperatures above the threshold” in claims 1-3 and 7; limitations “a wet bath, the wet bath including gear oil and an emulsifier…is added in an amount of 0.1 to 5 weight %, based on a total weight of the wet bath…Reply to Office Action of July 27, 2021at temperatures less than a threshold, the wet bath forms an emulsion with gas bubbles and has reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the emulsifier, and at temperatures greater than the threshold, the wet bath has kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the emulsifier” in claims 8-9 and 11-15 and limitations “a wet bath …including a base oil and 0.1 to 5 weight % non-ionic surfactant, based on total weight of the wet bath…at temperatures less than a threshold, a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant, and at temperatures greater than the threshold, the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the non-ionic surfactant…the threshold is 100°C to 135°C…and the non-ionic surfactant includes one or more secondary alcohol ethoxylates” in claims 16, 17 and 20.  One of ordinary skill in the art could also reasonably interpret these recitations as express intent by applicant(s) to claim a 
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1-20 to be drawn to both a product and a process. Therefore, in accordance with MPEP § 2173.05(p) II, which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claim is indefinite.

Claim 3 recites the limitation “compared" in line 2 which renders the claim indefinite because the use of incorporating by reference of a figure (e.g., Figure 4, [0047]) or graph to compare two viscosity curves in a claim is only permitted where there is no practical way to define the invention in words. See MPEP 2173.05 (s).   Further, it is unclear what structural component or step that the graph or curve of the reduced viscosity v1 compared to viscosity v2 is corresponding to and what element(s) are associated with it.  The comparison curve of two viscosities is nothing but a graphical representation which does not make any contribution to the structure or step of the claimed invention. The claim is directed towards an apparatus, a representation of a member of the apparatus as a comparison curve does not add any structural significance to the invention because it is not a part of the claimed invention. The Office recommends that the limitation should be avoided or changed for clarity.  See MPEP 2173.05 (s). 
Furthermore, the limitation “viscosity of an otherwise same bath devoid of the secondary alcohol ethoxylate” in lines 2-3 which renders the claim indefinite because it is unclear and awkwardly worded.  Is this limitation referring to an event or condition of the property changes of 

Claim 8 recites the limitation “compared" in line 5 which renders the claim indefinite because the use of incorporating by reference by a figure (e.g., Figure 4, [0047]) or graph to compare two viscosity curves in a claim is only permitted where there is no practical way to define the invention in words. See MPEP 2173.05 (s).   Further, it is unclear what structural component or step that the graph or curve of the reduced kinematic viscosity v1 compared to kinematic viscosity v2 is corresponding to and what elements are associated with it.  The comparison curve of two viscosities is nothing but a graphical representation which does not make any contribution to the structure or step of the claimed invention. The claim is directed towards an apparatus, a representation of a member of the apparatus as a comparison curve does not add any structural significance to the invention because it is not a part of the claimed invention. The Office recommends that the limitation should be avoided or changed for clarity.  See MPEP 2173.05 (s). 
Furthermore, the limitation “kinematic viscosity v2 of an otherwise same wet bath devoid of the emulsifier” in lines 5-6 which renders the claim indefinite because it is unclear and awkwardly worded.  Is this limitation referring to an event or condition of the property changes of the lubricant? Is this a determination step? If applicant intends to present the claimed condition or event, the office recommends that the limitation should be replaced with, for example,  - -the bath has a reduced kinematic viscosity v1 that is less than kinematic viscosity v2- - for clarity.  
Claim 8 further recites the limitation “similar” in line 8. It is unclear whether the kinematic viscosity v3 and kinematic viscosity v4 are the same or not. If applicant intends to present the claimed recitation, the office recommends that the limitation should be avoided or changed for clarity.

Claim 16 recites the limitation “compared" in line 7 which renders the claim indefinite because the use of incorporating by reference by a figure (e.g., Figure 4, [0047]) or graph to compare two viscosity curves in a claim is only permitted where there is no practical way to define the invention in words. See MPEP 2173.05 (s).   Further, it is unclear what structural component or step that the graph or curve of the reduced kinematic viscosity v1 compared to kinematic viscosity v2 is referred to and what elements are associated with it.  The comparison curve is nothing but a graphical representation which does not make any contribution to the structure or step of the claimed invention. The claim is directed towards an apparatus, a representation of a member of the apparatus as a comparison curve does not add any structural significance to the invention because it is not a part of the claimed invention. The office recommends that the limitation should be avoided or changed for clarity.  See MPEP 2173.05 (s). 
Furthermore, the limitation “reduced kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant” in lines 7-8 which renders the claim indefinite because it is unclear and awkwardly worded.  Is this limitation referring to an event or condition of the property changes of the lubricant? Is this a determination step? If applicant intends to present the claimed condition or event, the office recommends that the limitation should be replaced with, for example,  - -the bath has a reduced kinematic viscosity v1 that is less than kinematic viscosity v2- - for clarity. 
Claim 16 further recites the limitation “similar” in line 10. It is unclear whether the resulting in kinematic viscosity v3 and kinematic viscosity v4 are the same or not. If applicant intends to present the claimed recitation, the office recommends that the limitation should be avoided or changed for clarity.

Claims 2-7, 9-15 and 17-20 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the ;claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 3,903,001). 
Regarding claim 1, as best understood, Gates discloses an automotive axle (see at least Figure 1, i.e., the differential transmission as schematically shown in the Figure, hereinafter “Diff1”) comprising: 
a housing (9) including gears (i.e., gears 3-6) and a bath (i.e., the bath of differential Diff1, not labeled) lubricating the gears, the bath including gear oil (see the Title) and 0.1 to 5 weight % secondary alcohol ethoxylate based on total weight of the bath (col. 4, lines 40-45, i.e., the amount of ethoxylated alcohol e.g., 0.1-10 weight % being added to be effective to reduce the static friction while not greatly reducing the dynamic friction) but does not explicitly teach such that during automotive operation
at temperatures less than a threshold, reverse micelles form to trap air bubbles in the bath, emulsifying the bath, and at temperatures greater than the threshold, the reverse micelles dissipate.  

Therefore, it is inherent that the oil bath of the differential system of Gates is capable of provide the trapped air bubbles aerate the bath at temperatures less than the threshold and dissipate at temperatures above the threshold under automotive operation. It is noted that the use of the same materials would not change the way the fluid functions under operating conditions and would work equally well. 
   
Regarding claim 2, Gates discloses the axle of claim 1 including the lubricant having a kinematic viscosity at 210ºF or ~98.98ºC (col. 3, lines 59-67) but does not explicitly teach wherein the temperature threshold is 100ºC to 135ºC. The use of having operating temperatures among 100ºC and 135ºC in a vehicular system is well known in the art.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the limited slip differential of Gates to have the lubricant oil in the oil bath to operate under a range of temperatures among 100ºC to 135ºC to contrive any number of desirable ranges as optimal range, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, as best understood, Gates discloses the axle of claim 1, but does not explicitly teach, wherein, at temperatures less than the threshold, the bath has reduced viscosity v1 compared to viscosity v2 of an otherwise same bath devoid of the secondary alcohol ethoxylate.
However, Gates discloses the same composition including oil gear base with 0.1 to 5 weight % secondary alcohol ethoxylate based on total weight of the bath (col. 4, lines 40-45, i.e., the amount of ethoxylated alcohol e.g., 0.1-10 weight % being added to be effective to reduce the static friction while not greatly reducing the dynamic friction). 


Regarding claim 4, Gates discloses the axle of claim 1, wherein the automotive axle is a rear-wheel axle (Fig. 1, i.e., rear differential Diff1).

Regarding claim 5, Gates discloses the axle of claim 1, wherein the gear oil is a synthetic gear oil (see the Summary of the Invention).

Regarding claim 6, Gates discloses the axle of claim 1, wherein the gears include a planetary gear (Fig. 1, i.e., made up of at least ring gear 4, differential pinion 6 and side gears 3, 5).

Regarding claim 7, as best understood, Gates discloses the axle of claim 1 but does not explicitly teach wherein the trapped air bubbles aerate the bath at temperatures less than the threshold and dissipate at temperatures above the threshold. Gates discloses the same range of weight % of alcohol ethoxylate can be added to the gear oil in the oil bath. 
Therefore, it is inherent that the oil bath of the differential system of Gates is capable of providing the trapped air bubbles aerate the bath at temperatures less than the threshold and dissipate at temperatures above the threshold under automotive operation. It is noted that the use of the same materials would not change the way the fluid functions under operating conditions and would work equally well.

8, as best understood, Gates discloses a vehicular gear system (Fig. 1, i.e., limited-slip differential Diff1) comprising: 
a housing (9) including a plurality of gears (i.e., gears 3-6) being lubricated by a wet bath (i.e., the bath of limited-slip differential Diff1, not labeled), the wet bath including gear oil and an emulsifier (col. 4, lines 40-45, i.e., ethoxylated alcohol) but does not explicitly teach such that during vehicular operation
2Serial No. 16/242,224Atty. Dkt. No. 84088461
at temperatures less than a threshold, the wet bath forms an emulsion with gas bubbles and has reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the emulsifier, and at temperatures greater than the threshold, the wet bath has kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the emulsifier. 
However, Gates discloses an addictive emulsifier ethoxylated alcohol that can be used with the gear oil in the oil bath.  
Therefore, it is inherent that the oil bath of the differential system of Gates is capable of providing the wet bath forms an emulsion with gas bubbles and has reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the emulsifier, and the wet bath has kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the emulsifier at temperatures less than or above the threshold under automotive operation. It is noted that the use of the same materials would not change the way the fluid functions under operating conditions and would work equally well.

Regarding claim 9, Gates discloses the axle of claim 8 including the lubricant having a kinematic viscosity at 210ºF or ~98.98ºC (col. 3, lines 59-67) but does not explicitly teach wherein the temperature threshold is 100ºC to 135ºC. The use of having operating temperatures among 100ºC and 135ºC in a vehicular system is well known in the art.
In re Aller, 105 USPQ 233.

Regarding claim 10, Gates discloses the gear system of claim 8, wherein the gear system includes rear wheel axle (Fig. 1, i.e., differential Diff1).

Regarding claim 11, Gates discloses the gear system of claim 8, wherein the emulsifier is a non-ionic surfactant (col. 4, lines 40-45, i.e., a surface active organic phosphate ester).

Regarding claim 12, Gates discloses the gear system of claim 8, wherein the emulsifier includes one or more secondary alcohol ethoxylates (col. 4, lines 40-45).

Regarding claim 13, Gates discloses the gear system of claim 8, wherein the emulsifier is added in an amount of 0.1 to 5 weight %, based on a total weight of the wet bath (col. 4, lines 40-45, i.e., the amount of ethoxylated alcohol e.g., 0.1-10 weight % being added to be effective to reduce the static friction while not greatly reducing the dynamic friction).

Regarding claim 14, Gates discloses the gear system of claim 8, wherein the gear system is a non-pressurized system (Fig. 1, i.e., the limited-slip differential Diff1 is a closed system).

Regarding claim 15, Gates discloses the gear system of claim 8 but does not explicitly teach wherein the gas bubbles include ambient air bubbles.  However, Gates discloses the 

Regarding claim 16, as best understood, Gates discloses an automotive non-pressurized system (Fig. 1, i.e., the limited-slip differential Diff1 is a closed system) comprising: 
a wet bath lubricating a plurality of driveline devices and including a base oil and 0.1 to 5 weight % non-ionic surfactant (col. 4, lines 40-45, i.e., the amount of ethoxylated alcohol e.g., 0.1-10 weight % being added to be effective to reduce the static friction while not greatly reducing the dynamic friction), based on total weight of the wet bath but does not explicitly teach such that during automotive operation 
at temperatures less than a threshold, a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant, and 
at temperatures greater than the threshold, the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the non-ionic surfactant.

However, Gates discloses the same weight % range of the addictive ethoxylated alcohol based on the total weight of the bath that can be used with the gear oil in the oil bath. 
Therefore, it is inherent that the oil bath of the differential system of Gates is capable of providing “a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant, and the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the non-ionic surfactant” at the operating temperatures of the differential system is less than and greater than a threshold temperatures(s). It is noted that the use of the same materials would not change the way the fluid functions under operating conditions and would work equally well.

Regarding claim 17, Gates discloses the axle of claim 16 including the lubricant having a kinematic viscosity at 210ºF or ~98.98ºC (col. 3, lines 59-67) but does not explicitly teach wherein the temperature threshold is 100ºC to 135ºC. The use of having operating temperatures among 100ºC and 135ºC in a vehicular system is well known in the art.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for the limited slip differential of Gates to have the lubricant oil in the oil bath to operate under a range of temperatures among 100ºC to 135ºC to contrive any number of desirable ranges as optimal range, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Gates discloses the system of claim 16, wherein the system includes a differential (Fig. 1, i.e., differential Diff1).

Regarding claim 19, Gates discloses the system of claim 16, wherein the driveline devices include a plurality of gears (i.e., gears 3-6).

Regarding claim 20, Gates discloses the system of claim 16, wherein the non-ionic surfactant includes one or more secondary alcohol ethoxylates (col. 4, lines 40-45).

Examiner’s comment:
Regarding claims 1, 3, 7, 8 and 16, the functional language recitations in these claims have not been given patentable weight because they are considered as intended use limitations. For example, the limitations "...during...OPERATION at temperatures less than a threshold, reverse micelles form to trap air bubbles in the bath, emulsifying the bath, and at temperatures greater than the threshold, the reverse micelles dissipate..." in lines 3-9 of claim 1; limitations “"...during...OPERATION at temperatures less than a threshold, a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in reduced kinematic viscosity v1 compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant, and at temperatures greater than the threshold, the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the non-ionic surfactant” in lines 3-9 of claim 8 and limitations “"...during...OPERATION at temperatures less than a threshold, a monolayer of reverse micelles forms at an air-oil interface of the wet bath to stabilize ambient air bubbles in the wet bath, resulting in reduced kinematic viscosity vi compared to kinematic viscosity v2 of an otherwise same wet bath devoid of the non-ionic surfactant, and at temperatures greater than the threshold, the reverse micelles destabilize and the wet bath releases the air bubbles, resulting in kinematic viscosity v3 similar to kinematic viscosity v4 of an otherwise same wet bath devoid of the non-ionic surfactant” in lines 4-11 of claim 16.  These are considered as intended use limitations because the claims are drawn to an apparatus rather than a method of using or making the apparatus.  Therefore, the structure and/or material of the vehicular system of Gates is capable of performing and operating the recited functions of the claimed invention.

Response to Amendment
The amendment filed on August 27, 2021 has been entered. Applicant’s amendment have overcome the rejection of claims 1-2, 4-5, 9 and 16-18 being rejected under 35 U.S.C §112(b) indicated in the prior Office action.  The rejection of the claims have been withdrawn. However, upon further consideration, new issues have been raised indicated above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents indicated below are applied to at least claims 1, 2, 3, 5, 7-9, 11-17 and 20 and additional evidence are used to show the properties of the claimed invention.

Martin (US 2016/0097720 A1) discloses a method of determining the suitability of a fuel for use in an engine and a composition for use in such a method, see at least paragraphs [0047], [0066], [0071] and [0072];
Pollmann et al. (US 2001/0031855 A1) discloses water-soluble polyakylene glycol oils having a high viscosity index and low aerosol toxicity, see at least paragraphs [0026], [0027] and [0029];
Abu-Jawdeh et al. (US 2002/0051801 A1) discloses compositions for preparing water-in-oil microemulsions, see at least paragraphs [0009], [0026], [0027], and [0029];
Srinivasan (US 5,703,023 A) discloses lubricants with enhanced low temperature properties, see at least col. 9, line 66 – col. 10, line 13 and col. 25, line 66 – col. 26, line 22;
Dreher et al. (US 3,954,627 A) discloses lamellar micelle containing compositions which exhibit retro-viscous properties, see at least col. 4, lines 16-29;
Sherman et al. (US 7,456,138 B2) discloses functional fluids containing akylene oxide copolymers having low pulmonary toxicity, see at least Example 10;
Henly et al. (US 9,340,746 B1) discloses low viscosity transmission fluids with enhanced gear fatigue and frictional performance, see at least col. 8, lines 38-63;
Nelson et al. (US 8,138,130 B2) discloses a fused-ring aromatic amine based wear and oxidation inhibitors for lubricants, see at least col. 11, lines 9-19 and col. 15, lines 44-59;
Ellington et al. (US 7,897,552 B2) discloses additives and lubricant formulations for improved antioxidant properties, see at least col. 10, lines 21-46; and
Rabbat et al. (US 8,802,606 B2) discloses a lubricant composition having improved antiwear properties, see at least col. 6, lines 47-61.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659